UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6510



DAVEY JAMES REEDY,

                                            Plaintiff - Appellant,

          versus

GEORGE ALLEN, Governor; VIRGINIA GENERAL AS-
SEMBLY; RONALD ANGELONE, Director; DEPARTMENT
OF CORRECTIONS; COMMONWEALTH OF VIRGINIA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.     Claude M. Hilton, District
Judge. (CA-96-226-AM)

Submitted:   June 20, 1996                  Decided:   July 9, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Davey James Reedy, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Reedy v. Allen, No. CA-96-226-AM (E.D. Va. Feb. 26, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2